In re American Honda Motor Co.; Honda Motor Company, Ltd.; Honda Yamaha/Eunice, Inc.; — Defendant(s); applying for writ of certiorari and/or review, supervisory and/or remedial writs; Parish of Rapides, 9th Judicial District Court, Div. “C”, No. 168,351; to the Court of Appeal, Third Circuit, No. CW94-1408.
Writ denied, reserving the applicant’s rights to assign errors on appeal.
MARCUS and LEMMON, JJ., would grant the writ, stay the trial and docket the case for argument.
JOHNSON, J., not on panel.